OPINION — AG — ** TAXES — SCHOOL DISTRICT — BENEFITS ** UNLESS A COURT OF COMPETENT JURISDICTION DECREES OTHERWISE, THE " MORTGAGE TAX, THE INTANGIBLE TAX, THE GROSS PRODUCTION TAX, THE AUTO LICENSE AND FARM TRUCK TAX AND MONIES RECEIVED FROM SALE OF CONFISCATED LIQUORS " SHOULD, IN THE CSE OF A SCHOOL DISTRICT LYING IN MORE THAN ONE COUNTY CONTINUE TO BE REMITTED TO THE COUNTY TREASURER OF THE COUNTY IN WHICH THE LARGEST PART OF THE TERRITORY COMPRISING SUCH DISTRICT IS SITUATED, AND SHOULD BE PAID OVER TO SUCH DISTRICT IN ACCORDANCE WITH ITS SCHOLASTIC ENUMERATION, OR AVERAGE DAILY ATTENDANCE, AS SPECIFIED IN THE PARTICULAR STATUTE PRESCRIBING THE BASIS FOR APPORTIONMENT. (TAXES, SCHOOL DISTRICT, APPORTION, GROSS PRODUCTION, DISTRIBUTE, COMMON SCHOOL, SCHOOL FUND, PROCEEDS) CITE: 47 O.S. 22.2 [47-22.2], 68 O.S. 1004 [68-1004] [68-1004] (68 O.S. 827 [68-827]), 68 O.S. 2502 [68-2502] [68-2502] (68 O.S. 1502 [68-1502]), 70 O.S. 692 [70-692] [70-692] (MORTGAGE TAX), ARTICLE XI, SECTION 3 (J. H. JOHNSON)